 


109 HR 4185 IH: To direct the Consumer Product Safety Commission to strengthen regulations concerning the flammability of children’s clothing.
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4185 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Consumer Product Safety Commission to strengthen regulations concerning the flammability of children’s clothing. 
 
 
1.Flammability of children’s clothing 
(a)Standards for clothing worn by children under age 15Not later than 180 days after the date of enactment of this Act, the Consumer Product Safety Commission shall revise parts 1615 and 1616 of title 16, Code of Federal Regulations (relating to the flammability of children’s sleepwear) to include all clothing worn by children under the age of 15. 
(b)Scientific basis for testing standards; consultation with expertsThe Commission shall also substantially strengthen the standards for tests used to determine the flammability of such clothing to ensure that such standards are grounded on a firm scientific basis. In revising such testing standards, the Commission shall consult with experts on skin burns, clothing flammability, and pediatric social behavior, as well as experts from the National Institutes of Science and Technology, the National Fire Protection Association, and the American Society for Testing and Materials.  
 
